DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/11/2021.
Applicant's election with traverse of Group II (Claim 20) in the reply filed on 02/11/2021 is acknowledged.  The traversal is on the ground(s) that the search for the two claim sets would not pose an undue burden on the Examiner.  This is not found persuasive because the elected method claims require searching different classes/subclasses as recited in the restriction requirement mailed on 12/15/2020.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “less steep than another portion of the side wall” and it is unclear how “steep” is measured with respect to the container. Clarification regarding the “steep” limitation is respectfully requested. For the purpose of examination, the angle of measure “steep” is assumed to be from a bottom wall of the container to a measured wall.
Claim 20 recites the limitation “desirable manner” and it is unclear what is considered to be “desirable” since the limitation is subjective. Clarification is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmers et al. (Wilmers US 8,844,757) in view of Cannon et al. (Cannon US 8,342,359).


Wilmers teaches the obvious method as discussed above with the exception of inserting a food item into condiment in the reservoir; and dragging the food item across the ramp portion to distribute the condiment in a desirable manner.
Cannon teaches a condiment container (20, Figures 8 and 10) having a condiment (78) where a food item (such as chicken wings, vegetable sticks, fried cheese sticks, spring rolls or the likes, col. 3, ll. 25-27) is inserted into condiment (78); and dragging the food item across the ram portion (see Figure 10 where a food item is dragged across a ramp portion (ramp portion at 32) to distribute the condiment in a desirable manner (Figures 8 and 10, col. 3, ll. 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilmers such that the condiment container of Wilmers was provided with a condiment and a food item where the food item is capable of being used with a condiment and the condiment was capable of being wiped accordingly to a user preference for consumption as well as providing a more effective and 

    PNG
    media_image1.png
    316
    634
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/King M Chu/Primary Examiner, Art Unit 3735